DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.

Terminal Disclaimer
The terminal disclaimer filed on 01/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/198,104 now issued as US Patent No. 10,817,625 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to triggering and propagating a covert mode status change among other devices. The independent claims include the uniquely distinct features: maintaining, by a computing device, one or more first devices each having an externally- perceivable output in one of a covert state in which one or more indications of law enforcement activity are caused to be hidden or inactivated via the externally-perceivable output and a non-covert state in which the one or more indications of law enforcement activity are caused to be revealed or activated via the externally-perceivable output; detecting, by the computing device, a covert mode status change trigger and in response to detecting the covert mode status change trigger: one of causing, by the computing device, the one or more externally-perceivable outputs to switch from the covert state to the non-covert state when the covert mode status change trigger is detected and causing, by the computing device, the one or more externally- perceivable outputs to switch from the non-covert state to the covert state when the covert mode status change trigger is detected; and transmitting, by the computing device via one or more of a personal area network (PAN), vehicle area network (VAN), local area network (LAN), wide-area-network (WAN), ad-hoc network (AHN), or disruption tolerant network (DTN) communicatively coupled to the computing device, a covert mode status change trigger message to a second computing device maintaining one or more second devices each having a second externally-perceivable output to one of switch from the covert state to the non-covert state and switch from the non- covert state to the covert state. 
The closest prior art:
Smith et al (US 2012/0033081 A1) discloses a computer program is operable to place the mobile communication device in a stealth mode in which the display may be turned off or otherwise deactivated to make the entire device appear to be turned off in a law enforcement investigation environment (para. 0009).
Berger (US 2008/0293374 A1) discloses two-way communication can be a stealth-mode communication in which the UI 204 is muted to prevent a party from detecting that an agent of the PSAP 108 is privy to listening to audible signals in the vicinity of the communication device (para. 0018)..
Yoakum et al (US 2017/0034680 A1) discloses a covert transmission of an assistance request message from a wearable computing device (para. 0033).
Braunberger (US 2015/0061492 A1) which discloses in military operations, border patrol, and law enforcement applications it may be desirable to travel in a covert lights-off mode. In such applications, it is desirable to communicate information such as vehicle speed, braking and deceleration from a leading vehicle to a following vehicle in a non-visual manner (para. 0089).
C. L. Smith, "Trends in covert applications of electrotechnology," in IEEE Technology and Society Magazine, vol. 10, no. 2, pp. 15-21, Summer 1991, doi: 10.1109/44.81933 discloses covert application use by law enforcement (page 16).
The closest prior art do not disclose or suggest the combination of the distinct features. Nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims include allowable subject matter as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tsai (US Patent #8,871,327 B2) discloses the camouflage structure capable of altering its appearance between the greenish camouflage and the brownish desert camouflage, depending on the practical situation of the users for matching the colors of background.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629